               Case 20-17188-PDR      Doc 21    Filed 09/21/20     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

Marlen Paradoa,                                         Case No.: 20-17188-PDR
                                                        Chapter 7
        Debtor.
____________________________/

      TRUSTEE’S AGREED EX PARTE MOTION FOR EXTENSION OF TIME
    FOR THE TRUSTEE AND OFFICE OF THE UNITED STATES TRUSTEE TO
FILE AN ADVERSARY COMPLAINT AGINST THE DEBTOR TO DENY DISCHARGE
                      UNDER 11 U.S.C. §727(a)

         The Trustee, Chad S. Paiva, files this Agreed Ex Parte Motion for Extension of
Time for the Trustee and Office of the United States Trustee to File an Adversary
Complaint Against the Debtor to Deny Discharge Under 11 U.S.C. §727(a), pursuant to
F.R.B.P. 4004 and Local Rule 9013-1(C)(1) and (6), and states:
         1.    This bankruptcy case was commenced by the filing of a voluntary chapter 7
petition by the debtor on June 30, 2020.
         2.    Chad Paiva is the duly qualified Trustee in this case.
         3.    Pursuant to the Notice of Chapter 7 Bankruptcy Case (DE#2), the current
deadline to object to the debtor’s discharge is October 5, 2020.
         4.    On September 9, 2020, the Office of the United States Trustee filed a
Motion to Dismiss this case under 11 U.S.C. §707(b) (DE#18). The Motion to Dismiss is
scheduled for hearing on October 1, 2020 which is only four (4) days prior to the deadline
to file an adversary complaint against the debtor to deny discharge under 11 U.S.C.
§727(a).
         5.    The Trustee and Office of the United States Trustee believe that grounds
may exist to seek a denial of the Debtor’s discharge, however, it will not be necessary to
pursue a denial of the debtor’s discharge if the Court dismisses the case either at the
October 1, 2020 hearing or a subsequently scheduled evidentiary hearing.
         6.    Alternatively, should the Court deny the Motion to Dismiss at the hearing on
October 1, 2020, there will not be sufficient time to take the debtor’s 2004 examination,
and prepare and file an adversary complaint against the debtor on or before the current
deadline should the Trustee and Office of the United States Trustee decide to pursue a
denial of the debtor’s discharge.


35670705:1
               Case 20-17188-PDR        Doc 21    Filed 09/21/20    Page 2 of 2




         7.    Based on the foregoing, the Trustee requests on behalf of himself and the
Office of the United States Trustee a 60 day extension of time up through and including
December 4, 2020 to file an adversary complaint against the debtor to deny discharge
under 11 U.S.C. §727(a).
         8.    THE DEBTOR, THROUGH HER COUNSEL, CONSENTED IN WRITING
TO THE EXTENSION REQUESTED HEREIN ON SEPTEMBER 15, 2020.
         9.    The Trustee has uploaded an Agreed Ex-Parte Order granting the extension
requested herein.
         WHEREFORE, the Trustee requests that this Court enter an Order granting the
relief requested herein, and for and for such other relief as the Court deems just and
proper.
         I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished by regular U.S. Mail and CM/ECF to all parties listed below in the manner listed
below on this the 21ST day of September 2020.
                                                   By: /S/ Chad S. Paiva_____
                                                       Chad S. Paiva.
                                                       Chapter 7 Trustee
                                                       6526 S. Kanner Highway, #376
                                                       Stuart, FL 34997
                                                       Telephone: (561) 762-4118
                                                       Email: trustee.paiva@gmail.com

Via CM/ECF

The following is a list of parties who are currently on the list to receive email notice/service
for this case:

    •    US Trustee’s Office                       USTPRegion21.MM.ECF@doj.gov
    •    Adisley M. Cortez-Rodriquez, Esq.         adisley.m.cortez-rodriquez@usdoj.gov
    •    Robert Sanchez, Esq.                      court@bankruptcyclinic.com
    •    Brittany Lee Hynes, Esq.                  blh@trippscott.com

Via Regular Mail

Marlen Paradoa
4765 NW 115th Way
Sunrise, FL 33323-2704




35670705:1
